Title: Nicholas P. Trist to James Madison, 12 September 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Sunday Morning. Sept. 12. 1830
                            
                        
                        
                        I wrote a line the day after the receipt of your letter, to inform you of its safe arrival. It did not rain
                            that afternoon, as I then anticipated, & I went to Georgetown. Mr Nicholls, however, was out; nor could the
                            gentleman in his store tell me where he could be found. The next day it rained heavily; & the day after, I was
                            laid up. The indisposition although severe was very transient, & I went to Georgetown yesterday afternoon, when I
                            was more successful. Mr N. opened the letter, found the money safe, & told me that, as it would require a little
                            time, he would postpone the Settlement till tuesday, when he would call on me at the Dept.
                        I am very happy to hear that your scruples as to appearing on the subject of Nullification have been
                            overcome, as it seems that even in So. Ca. the thing has not yet got so far as to be beyond recovery. I wrote a piece for
                            the Intelligencer a week or two since, pointing out the error as to Mr J.’s connexion with the Kentucky resolutions of
                            ’99. He has postponed it on acct. of the news from France & other matters. Do you yet receive Walsh’s paper? If
                            you do, you must I think have been struck with the tone of the remarks introductory to the French news. The more I have
                            looked at them, the more have they outraged my feelings; and I have accordingly endeavored to draw down upon them the
                            genera[l] censure which I think they deserve. (I’m since told that there is an extreme intimacy
                            between W. & de Menon, whom you probably know & who is a Polignac en petit.) This piece als[o] is postponed. Our best affections for Mrs Madison &
                            yourself
                        
                            
                                N. P. Trist
                            
                        
                    Did you notice the article (’twas published in the Telegraph,) from an English Whig paper— the Chronicle, I
                            believe, which, almost in so many words, told the Br. Govt. that its turn would come next, unless it took care to conform
                            to the spirit of the day